Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/25/2021 has been entered.
	Claims 1, 5, 7-9, 11, 13, 15, 17, 19-21, 23, 28 and 30 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US 20190159230 A1. Hereinafter referred to as Kim.
 	Regarding claim 1, Kim discloses method for wireless communication at a user equipment (Claimed wireless device), comprising: 
monitoring the CCH candidates in a search space which is a set of the CCH candidates of an aggregation level L (where L is a positive integer) within a time transmission interval (TTI); and receiving downlink data based on downlink control information carried by the CCH (Claimed detect at least a first downlink control information (DCI) message for use by the wireless device). The TTI may include a plurality of time symbols in a time domain. The search space may span N time symbols (where N is a positive integer) among the plural time symbols. Each of the CCH candidates may consist of one of the N time symbols in the time domain and L control channel elements (CCEs) in a frequency domain. The search space may include a greatest number of CCH candidates on a first time symbol of the N time symbols. See paragraph [0014]
	Kim specifies that the TTI is a subframe, see paragraph [0084]. 
From the above, taking the case of the integer L to be one, translate into one CCE in a first symbol and one CCE in a second symbol, Kim also specifies a scheme of limiting CCEs constituting one CCH to one symbol, see paragraph [0125]. (Claimed the search space configuration comprises a first CCE in a first symbol of the subframe and a second CCE in a second symbol of the subframe: and decoding, based at least in part on the monitoring, at least the first DCI message).
	For the decoding see paragraph [0125].
Regarding claim 5, Kim discloses that configuration information on the search space may be provided to the user equipment, paragraph [0018]. Kim in more detail provides that eNB configure a search space, which is a set of a plurality of CCH candidates and transmit a CCH in 
Regarding claim 7, Kim discloses that configuration information on the search space may be provided to the user equipment from eNB, paragraph [0018]. (Claimed receiving a configuration message associated with the search space configuration).
   Regarding claim 9, Kim disclose considering a search space in dependence of the aggregation level associated with a plurality of CCEs. See paragraph [0114], [0131], 133]. (Claimed identifying, based at least in part on the search space configuration, an aggregation level associated with the plurality of CCEs).
Regarding claim 11, Kim as discussed above with reference to claim 1, discloses that the search space may span N time symbols (where N is a positive integer) among the plural time symbols. Each of the CCH candidates may consist of one of the N time symbols in the time domain and L control channel elements (CCEs) in a frequency domain. Wherein DCI (downlink control information) is carried by the CCH. (Claimed DCI message is spread across the plurality of CCEs during different symbols).
Regarding claims 13, 17, 19, 21 and 23, these claims are the reverse steps of respective method claims 1, 5, 7, 9 and 11, therefore they are rejected for similar reasons.
Regarding claim 25, claim 25 is directed to implementing the steps of claim 1 by an apparatus having a processor with memory. Kim discloses implementing the method of claim 1 using a processor and memory, see paragraph [0014], paragraph [0157] and Figure 13.
Regarding claim 15, claim 15 is directed to transmitting based on the search space configuration, the plurality of CCEs during at least two symbols of a plurality of symbols used to 
If to consider the integer L (Number of CCEs) greater than one, in light of the above, Kim does teach the plurality of CCEs during at least two symbols of a plurality of symbols used to convey the DCI message.
Regarding claim 28, claim 28 is directed to a computerized implementation of the reverse steps of method claim 1 using a processor with memory with instruction. Kim discloses implementing the method of claim 1 using a processor and memory, see paragraph [0014], paragraph [0157] and Figure 13. Therefore, claim 28 is rejected for similar reasons.
Regarding claim 30, claim 30 has similar scope of claim 15 and it is rejected for similar reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chatterjee et al. US 20160302174 A1. Hereinafter referred to as Chatterjee.
Regarding claim 6, Kim discloses that configuration information on the search space may be provided to the user equipment, paragraph [0018].  Kim does not explicitly specify enabling indication of the search space configuration is received in at least one of a system information block (SIB) message, or a master information block (MIB) message, or a minimal system information block (MSIB) message. However, Chatterjee discloses a control channel configuration may indicate a search space for the UE to monitor, the search space for EPDCCH transmissions may be indicated at least in part via an   SIB and/or one or more spare bits of an MIB. See paragraph [0129]. (Claimed the enabling indication is received in at least one of a system information block (SIB) message, or a master information block (MIB) message).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use one of the SIB or MIB to indicate the configuration information on the search space of Kim using one of a SIB or MIB in the case of the search space being a common search space in lieu of UE-specific search space.
 Claim 18 is directed to a reverse step of claim 6, thus it is rejected for similar reasons.

3.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Frenne et al. US 20130114521 A1. Hereinafter referred to as Frenne.
Regarding claim 8, Kim discloses that configuration information on the search space may be provided to the user equipment, paragraph [0018]. Kim does not explicitly specify the configuration message is provided in a radio resource control (RRC) message. However, Frenne 
Claim 20 is directed to a reverse step of claim 8, thus it is rejected for similar reasons.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        3/11/2021